FILED

UNITEI) sTATEs DISTRICT COURT clerk §§Fi)esiri 2012
FoR THE DISTRICT oF CQLUMBIA couné rdrin¢ ms'iri¢i §i"¢';'§';g',°,§¢°,§'a

rYRoNE JULIUS, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

NEMADII RESEARCH CORPORATIoN, )
)

Defendant. )

MEMoRANDUM oP1NIoN

This matter comes before the court on review of plaintiff s pro se complaint and
application to proceed in forma pauperis The court will grant the application and dismiss the
complaint.

The court has reviewed plaintiffs complaints, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
As is the case with plaintiff’s prior complaints, the pleading utterly fails to meet Rule

S(a)’s minimal pleading standard. The complaint contains neither a short and plain statement of
a claim showing plaintiffs entitlement to relief nor any indication of the actual claim asserted
against the defendant. Nor is there any stated basis for plaintiffs demand of $199,999,999.00
in damages.

An Order is issued separately

U,M»W

nited States District Judge

DATE: w .,24., arn/at